internal_revenue_service p o box cincinnati oh department of the treasury employer_identification_number contact person - id number release contact telephone number uil release number release date date date legend x y z name name country b dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 and sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under the sec_4945 procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a scholarship program the purpose of your scholarship program is to provide highly capable students of x located in y the opportunity to receive post-secondary school education and training in the united_states and in some instances in y you expect to provide scholarships for one to two students each year from x which is sustained by z a united_states organization exempt from federal_income_tax under sec_501 the scholarship will fund expenses that are described in both internal_revenue_code sec_4945 and sec_4945 expenses under code sec_4945 will include tuition books and school fees to attend a qualified educational_institution under sec_170 expenses under code sec_4945 will generally consist of living and travel_expenses as well as a small weekly allowance for miscellaneous items furthermore the amount of the grants will vary depending on the tuition expense of the qualifying institution and the living situation of the particular student in some instances donors may make living arrangements available to the recipients within their homes for a period of time you will promote the program directly to x and z to be eligible to receive a scholarship the applicant must e e e bea student of x located in y demonstrate the ability to read and write the english language meet criteria to obtain a united_states student visa for those students planning to study in the united_states be preapproved and accepted by a community college university or other accredited educational or training institution a seven-member selection committee consisting of your officers donors and the director of x or the director of x’s transitional program will evaluate the candidates this will consist of e interviewing the candidates to evaluate their understanding of the english language as well as evaluate their ability to adapt into american culture consulting with the director of x for an evaluation of their character and attitude reviewing the results of each candidate’s toefl examination reviewing the results of national examinations reviewing other scholarships available to students which may defray a portion of their educational expenses you will require a written grant agreement and will primarily provide the funds directly to the educational_institution for those students who will study in the united_states for students who remain in y you will provide the funds to z to manage the funds you will require a periodic accounting and receipts checks bills sales slips or other documentation for items of expense in excess of b dollars you will require transcripts and use other methods to ensure that grantees are maintaining the conditions of attendance grades grade point averages enrollment and other documents any student who fails to meet or maintain your criteria and requirements is required to return to y at your expense to renew the grant the recipient must conform to all governmental requirements to maintain a student visa meet at least the minimum academic standards of the institution and obtain a passing grade in all classes observe and comply with the law including the laws relating to use of illicit drugs you will review reports monthly but in no event less than quarterly you will investigate any perceived diversion of funds if funds are diverted you will take steps to ensure it doesn’t happen again or return the grantee to y you will check the ofac list of specially designated nationals and blocked persons for names of individuals and entities with whom you are dealing to determine if they are included on the list you will comply with all statutes executive orders and regulations that restrict or prohibit persons from engaging in transactions and dealings with designated countries entities or individuals or otherwise engaging in activities in violation of economic sanctions administered by ofac you will acquire from ofac the appropriate license and registration where necessary basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is o o o ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements
